Citation Nr: 1829424	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  11-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee disability, prior to September 13, 2011, based on limitation of motion.  

2.  Entitlement to a disability rating in excess of 30 percent for residuals of total left knee replacement, since November 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, spouse, and children



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986 and from May 1987 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009, September 2012, and November 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a January 2016 decision, the Board determined that the Veteran's 100 percent evaluation for total left knee replacement from September 13, 2011, to October 31, 2012 is the maximum disability rating available for his service-connected left knee disability.  As a result, that period is no longer on appeal.  The remaining issues on appeal were remanded for a videoconference hearing before the Board.  

The Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  

In a July 2017 decision, the Board denied an increased rating for the Veteran's left knee disability based upon limitation of motion and residuals status post total knee replacement, as well as based on the need for convalescence following surgical treatment.  However, the Board granted a separate 10 percent rating for left knee instability and TDIU.  

In a December 2017 Order, the Court of Appeals for Veterans Claims (Court) partially vacated the Board's July 2017 decision only to the extent that it denied a rating in excess 10 percent for left knee limitation of motion prior to September 13, 2011, and in excess of 30 percent for residuals of a left knee replacement as of November 1, 2012, and remanded this issue for additional consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to September 13, 2011, the Veteran's left knee disability was characterized by pain, arthritis, some limitation of motion; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, incapacitating exacerbations of arthritis, and favorable ankylosis has not been shown.

2.  As of November 1, 2012, the residuals of the Veteran's total left knee replacement have been characterized by pain, instability, and some difficulty walking; severe painful motion or weakness in the affected extremity, ankylosis of the knee in flexion between 10 and 20 degrees, limitation of extension to 30 degrees, nonunion of the tibia and fibula, with loose motion, requiring a brace, or convalescence requiring at least month has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on limitation of motion and/or arthritis prior to September 13, 2011 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2017). 

2.  The criteria for a rating in excess of 30 percent for residuals of a left total knee replacement, since November 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.7la, DC 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased staged ratings for his service-connected left knee disability. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to September 13, 2011

In this case, prior to September 13, 2011, the Veteran's left knee disability has been assigned an initial disability rating of 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis) for his limitation of motion.  

In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively);
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
See 38 C.F.R. § 4.71a.

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted based solely on limitation of motion or traumatic arthritis.  In this case, at a March 2009 VA examination, the Veteran reported left knee pain and swelling, with intermittent flare-ups several times a day that lasts several hours and limits his daily activities.  The Veteran specifically stated that his flare-ups caused additional limitation of motion to "75-80% of usual."  On examination, he was able to flex his knee to 120 degrees with pain occurring at 100 degrees.  He could extend his knee to 0 degrees with pain occurring at that point.  Further, no ankylosis or occasional incapacitating exacerbations of arthritis were noted. 

In August 2010, the Veteran presented to his orthopedist with continuing severe knee pain that was not improving with conservative treatment.  His range of motion was measured to be 0 to 125 degrees.  During an orthopedic evaluation in July 2011, the Veteran's range of motion was 0 to 95 degrees with pain on motion.  In August 2011, the Veteran's range of motion was 0 to 130 degrees.  Additionally, no evidence of ankylosis was documented in the treatment records at any point during this period on appeal.  No evidence of ankylosis or incapacitating exacerbations of arthritis were reported in the private treatment records.  Therefore, a rating in excess of 10 percent is not warranted based solely on limitation of motion or arthritis.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to fatigability, incoordination, pain on movement, pain on weight-bearing, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016); DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Specifically, the August 2009 VA examiner did not find any evidence of additional loss of motion or functioning after repetitive testing, and/or weight bearing that would warrant a higher rating.

Moreover, with respect to functional limitations due to flare-ups of left knee pain, the Board finds that there is no evidence of additional functional limitation that would warrant a higher rating.  Specifically, at his Match 2009 VA examination, the Veteran stated that pain during flare-ups limits his range of motion to "75-80%" of his "usual" motion.  However, even assuming such limitation to be accurate, his limitation of flexion would still be well in excess of the 30-degree limitation required for an increased rating.  

As for any limitation of flexion, there has not been any evidence that the Veteran experiences limitation of extension, as he has exhibited full extension during every examination.  Thus, while the Veteran has noted that flare-ups limit his range of motion to "75-80%" of usual, the Board does not construe this statement to be one suggesting that a limitation of flexion is created (as opposed to exacerbated) in a flare-up state where there was no functional limitation before.  

Moreover, despite the fact that it appears the Veteran experienced "flare-ups" during a significant part of each day, he did not report any issues related to his gait, and indicated that his knee disorder only caused "mild" effects on his ability to exercise.  In any event, these limitations appear more related to his knee instability, for which he is separately rated.  As such, if the Veteran's extension was limited to 15 degrees or more during flare-ups, it would follow that he would experience more significant limitations with exercising, walking, and climbing stairs.  

In considering the effects of flare-ups on the Veteran's condition, the Board has specifically considered the Court's holding in Sharp v. Shinseki, 29 Vet. App. 26 (2017), which held that the VA examiner should specifically estimate the loss in range of motion resulting from a flare-up condition.  In this case, however, the Board finds that the intent of Sharp was met, as the Board is able to quantify the amount of limitation in a flare-up condition.  Moreover, to the extent that the VA examinations were inadequate, the Veteran's subsequent knee arthroplasty precludes any viable way to correct these deficiencies.   



Since November 1, 2012

On September 13, 2011, the Veteran underwent a total knee replacement to the left knee.  Accordingly, in an October 2011 rating decision, a total disability rating was granted for convalescence from September 13, 2011 to September 30, 2012, where he was then assigned a 30 percent rating under DC 5055 (addressing residuals of a prosthetic knee replacement).  Under this diagnostic code, a 100 percent disability rating is warranted for a period of one year after the replacement followed by a minimum 30 percent rating from that point forward.  Therefore, given that the Board previously determined that a 100 percent rating is warranted until September 30, 2012, the only remaining issue for consideration is whether a rating in excess of 30 percent is warranted for the period since November 1, 2012.  

Under DC 5055, a 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  However, intermediate ratings between 30 and 60 percent may also be assigned by analogy if evidence shows that such a rating is warranted under DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055 (2017). 

Thus, in order to be entitled to a rating in excess of 30 percent since November 1, 2012, the evidence must show:
* Chronic residuals consisting of severe painful motion or weakness in the affected extremity (60 percent under DC 5055); 
* Ankylosis of the knee in flexion between 10 and 20 degrees (40 percent under DC 5256);
* Limitation of extension to 30 degrees (40 percent DC 5261); or, 
* Nonunion of the tibia and fibula, with loose motion, requiring a brace (40 percent under DC 5262).
See 38 C.F.R. § 4.71a, DC 5055 (2017).

Based on the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted since November 1, 2012.  Specifically, in November 2012, the Veteran's private treatment records indicate that his range of motion was 5 degrees of flexion and 95 degrees with pain, effusion, and mild instability.  At his VA examination in December 2012, the Veteran stated that he still experiences pain, swelling, and instability that limits his activities of daily living.  However, upon examination, his left knee range of motion included flexion to 85 degrees with objective evidence of painful motion at 10 degrees, and 10 degrees of extension.  No ankylosis was documented.  

In a September 2013 VA examination, the Veteran reported that he continues to have significant intermittent daily knee pain, but is nevertheless able to walk up to a half a block unassisted.  He also indicated that his knee "flares daily with use [and] gets more severe pain but still able to continue work without significant loss of function or work time loss."  On examination, he was able to flex his left knee to 125 degrees and extend it to 5 degrees without further limitation of motion due to pain.  There was no evidence of malunion between the tibia and fibula.  
In February 2014, the Veteran's left knee range of motion was 5 to 110 degrees and "stable in extension" with increasing pain.  In May 2015 the Veteran's range of motion was 0 to 120 degrees without current pain.  The records also report a "total knee arthroplasty in place without evidence of malalignment, periprosthetic fracture, or new abnormal lucency around the hardware to suggest failure or loosening."  Additionally, in December 2015, the Veteran's VA treating provider indicated that his left knee was "stable" and his range of motion was 120 degrees flexion and 0 degrees extension.  

In an April 2016 VA examination, the Veteran stated that he was having trouble with pain, swelling, mobility, and could not perform activities such as bending, stooping, running, or going down ladders.  He also stated that his flare-ups felt like "someone is jabbing me with a pin," which causes him to be "slower walking and slower going up or down stairs."  The Veteran was able to flex his knee to 115 degrees and extend to 0 degrees with no ankylosis.  Further, there was no evidence of pain on weight-bearing.  Moreover, the examiner found that there was no recent subluxation or lateral instability and the Veteran had 5/5 muscle strength in his left knee.  Based on the results, the examiner determined that while there was "intermediate degrees of residual weakness, pain or limitation of motion," however, "chronic residuals consisting of severe painful motion or weakness" was not demonstrated.  Additionally, there was no evidence of nonunion of the tibia and fibula.   

The Board acknowledges that the Veteran's June 2017 chiropractic treatment records appear to indicate that the Veteran's left knee extension was to 50 degrees.  Nevertheless, as discussed, the overwhelming objective medical indicates that the Veteran had essentially normal left knee flexion since November 1, 2012.  In fact, the Veteran's April 2016 VA examination revealed essentially normal range of motion.  Therefore, considering that the June 2017 records are so inconsistent with other contemporary records, the Board places less probative value on the Veteran's chiropractic records.  

Therefore, while the Veteran's left knee residuals status post total left knee replacement has been characterized by some pain, instability, and slight limitation of motion, his symptoms are not so severe such that a rating in excess of 30 percent is warranted for the period since November 1, 2012. 

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to fatigability, incoordination, pain on movement, pain on weight-bearing, and weakness as of November 1, 2012.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Correia v. McDonald, 28 Vet. App. 158 (2016); DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Of note, the December 2012, September 2013, and April 2016 VA examiners did not find any evidence of additional loss of motion or functioning after repetitive testing, and/or weight bearing that would warrant a higher rating.

Moreover, with respect to functional limitations due to flare-ups of pain, the Board finds that there is no evidence of additional limitations that would warrant a higher rating.  

Specifically, at his December 2012 VA examination, the Veteran stated that he did not have flare-ups that "impact the function of the knee and/or lower leg."  In a September 2013 VA examination, the Veteran stated that he has "daily" flare-ups "with any use [that] gets more severe pain but still able to continue to work without significant loss of function or work time loss."  Finally, in an April 2016 VA examination, the Veteran reported that his flare-up pain "feels like someone is jabbing me with a pin in the top of my knee," which causes him to walk and climb stairs at a "slower" pace.  

However, the Board also notes that the Veteran has not asserted at any point that his knee limitation of motion during flare-ups functionally limits his extension to the equivalent of 30 degrees or less.  Therefore, considering that the only reported functional limitation appears to primarily based upon his speed/pace and not the functional equivalent of extension to 30 degrees or less, a higher rating based on limitation of extension due to flare-ups is not warranted as of November 1, 2012.  

In this regard, the Board has again considered the Court's holding in Sharp, 29 Vet. App. at 26, which has held that a VA examiner should estimate the amount of limitation in range of motion during flare-ups, even if the Veteran is not in a flare-up condition at the time of the examination.  While the VA examiner did not express the Veteran's limitation in precise degrees or measurements, it is unclear how a new VA examination would yield results of any probative value, as such estimates in range of motion during a non-existent flare-up condition would be little more than a guess.  As a result, remanding for a new examination would, in the Board's view, only unnecessarily delay adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In any event, the Board also determines that there is sufficient evidence within the April 2016 VA examination to determine the functional impact of the Veteran's flare-ups.  Specifically, as discussed, the Veteran described his knee pain during flare-ups and his functional limitations during flare-ups in areas such as walking and climbing stairs.  While these statements do not specifically indicate the additional limitation of motion, it is immediately clear to the Board that these flare-ups do not cause the very severe limitation of motion that is necessary for an increased rating under DC 5055.  As such, there is no actual prejudice to the Veteran by adjudicating this claim.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the Veteran must show prejudice when challenging VA's determination).  

Consideration has been given to the Veteran's personal assertion that his left knee disability is worse than the rating he currently receives.  Specifically, he reported that he has pain, an altered gait, multiple falls, and requires the use of a cane and knee brace.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms, are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007); Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board recognizes that the VA examiners did not measure the Veteran's knee range of motion while weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168 (2017).  However, during the most recent April 2016 knee VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Finally, it is noted that this appeal was remanded by the Board in January 2016 in order to provide the Veteran with a hearing.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran testified before the undersigned Veterans Law Judge in April 2017. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a left knee disability based on limitation of motion and/or traumatic arthritis prior to September 13, 2011 is denied.

A rating in excess of 30 percent for residuals of a left total knee replacement, since November 1, 2012 is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


